Citation Nr: 1438554	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-44 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a skin condition, to include chloracne and acne keratosis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and E.M.


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from April 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is currently retained by the RO in Portland, Oregon.

The Veteran testified at a Travel Board hearing at the RO in Portland in April 2014 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  Both have been reviewed in connection with this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's April 2014 Travel Board hearing, he indicated that there were outstanding medical records regarding his service-connected skin condition.  The Veteran stated that he was examined by a dermatologist 3 months after his October 2012 VA examination and that he received treatment 2 months prior to the hearing.  These records are not associated with the claims file.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding medical records regarding the Veteran's skin disorder since October 2012, this includes from the White City VAMC and all other healthcare providers identified by the Veteran after any necessary releases have been secured.  Any negative reply should be recorded in the claims file. 

2.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record on the merits.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


